 

Exhibit 10.16

 

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

 

This Agreement effective March 26, 2020, between Quanta, Inc., whose primary
address is located at 3606 W Magnolia Blvd, Burbank CA 91505, and is known as
the Company and HANSON FASO SALES & MARKETING, INC. whose address is 1919 S.
Highland Ave. Suite 204C Lombard, IL 60148, known as the Broker, in accordance
with and subject to the following:

 

  1. The territory in which the Broker is to work is as follows: Illinois,
Indiana, Iowa, Kentucky, Kansas, Michigan, Minnesota, Missouri, Nebraska, North
Dakota, Ohio, Oklahoma, South Dakota, Western Pennsylvania, and Wisconsin.
Classes of trade to be represented are specialty, grocery, natural, mass
merchants, gift packing, national drug chains, non-traditional trade, and food
service. This territory is exclusive unless otherwise stated in writing, herein.
The Broker shall be credited with all orders accepted by the Company from this
territory, as long as this Agreement remains in force.         2. The products
which the Broker is authorized to sell, and the prices and terms, are as shown
on the addenda to this Agreement, or as specified in subsequent price books,
bulletins, and other authorized documents.         3. Said Broker further agrees
to abide and comply with all sales policies and operating regulations of the
Company, as issued from time to time, and will not obligate or contract on
behalf of the Company without first having received authority to do so from an
Executive of the Company.         4. Commissions due to the Broker shall be
payable before the 15th day of the month following shipment by the Company and
such commissions shall be calculated at the rate of [***]. We will require a
minimum monthly income guarantee of $2,000 per month, should your monthly
commission due be calculated at less than $2,000 in any given month. This
guaranteed payment will be due by the 15th of each month and is not refundable
against future commissions. This guarantee should be balanced against your
current month’s commission due as it is not due in addition to your monthly
commission payment. Therefore, in a month where commissions due exceed the
guarantee, the normal commission payment will satisfy this minimum.         5.
The Broker will not bill the Company for commissions. Commission payments must
be accompanied by a full, written document supporting the payment. This
commission statement must include a listing of each purchase order number and
amount with the coinciding invoice number and amount including full
documentation of any deductions taken. If an ACH payment is made, the commission
statement, including the above details, must be received within 48 hours of
payment receipt. The Company will pay the Broker on partial payments prior to
deduction dispute resolution. If a deduction is reversed and repayment is
collected within a year, the Company will pay the Broker their normal commission
rate on the recovered funds.

 

 

 

 

  6. All orders must be sent to the Broker. In the case of EDI transmission the
Company agrees to allow the Broker to be carbon copied on all transmissions. For
orders sent directly to the Company, the Company agrees to send the Broker order
copies within 48 hours of receipt of the order.         7. Deductions from
invoices for marketing expenses such as show fees, table tops, ads, demos,
samples, signage, and catalog fees may not be charged against Broker
commissions. In addition, deductions arising from fines imposed on the Company
due to improper policy adherence by the Company, including but not limited to,
late deliveries, use of wrong carrier or incomplete shipments, may not be
deducted from Broker commissions. If a credit memorandum is issued to cancel an
invoice on which commission has been paid, such “over commission” may be
deducted from subsequent commissions due the Broker, if that amount is
sufficient; otherwise, commission paid on such return-for-credit orders shall be
refunded to the Company by the Broker within thirty days of written notice.
Deductions for spoils must be at the same rate as the commission rate. In the
case of a multiple warehouse customer where splits are involved, that deduction
must be deducted against the warehouse that shipped the goods and generated the
deduction.         8. The Company reserves the right at all times to reject any
and all orders because of unsatisfactory credit rating of the purchaser. On
sales of unrated new accounts, the Broker may be required to furnish local
credit information and submit full information with orders. The Broker will also
assist in the collection of past due accounts owing the Company by customers
located in said Brokers’ territory.         9. When an order originates in one
Broker’s territory for shipment into another Broker’s territory, or in any case
when the commission is divided between two or more of the Company’s Brokers, the
commission shall be divided per an agreement, with no part of the commission
being retained by the company. No splits will be in effect unless agreed to by
Hanson Faso in writing.         10. This Agreement shall continue in full force
and effect for one year from the date of its execution, but this Agreement may
be terminated by either party for any reason during this period upon 60 days
written notice (by mail or email). If not so terminated by either party, one to
the other, this Agreement shall automatically renew itself from year to year,
but will then only be cancelable either for show of cause, by mutual consent, or
by written notice by one party to the other with 60 days written notice (by mail
or email).

 

 

 

 

  11. During the term of this Agreement, and for a period of one (1) year
immediately thereafter, You agree not to solicit any employee or independent
contractor of the Company on behalf of any other business enterprise, nor shall
you induce any employee or independent contractor associated with the Company to
terminate or breach an employment, contractual or other relationship with the
Company.         12. The Broker shall be paid commissions on all orders from his
territory accepted by the Company prior to the effective termination date of
this Agreement, even though such orders may be shipped or paid for after the
effective termination date.         13. In the event of a principal being a
defendant in a legal suit concerning product being harmful to a complainant, the
broker will be immune from any liability whether in direct legal action of a
joint action.         14. This agreement shall be construed in accordance with
and governed by the laws of the State of Illinois.

 

COMPANY APPROVAL:

 

By /s/ Eric Rice Date 03/26/2020   Signature    

 

Printed Name Eric Rice Title CEO

 

Hanson Faso Sales and Marketing, Inc.             By: /s/ Stewart H. Reich Date
03/30/2020   Signature & Title    

 

Printed Name Stewart H. Reich Title President

 

 

